        Case 3:21-cv-08036-MTL Document 14 Filed 03/19/21 Page 1 of 2



 1   Michael E. Hensley, Bar #010915
     Petra L. Emerson, Bar #028031
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7832
     mhensley@jshfirm.com
 5   pemerson@jshfirm.com
 6   Attorneys for Defendant Black Diamond
     Investigation and Security Inc.
 7
 8                           UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF ARIZONA
10   David M. Lauck,                                     NO. 21-cv-08036-MTL
11                                          Plaintiff,   NOTICE OF REMOVING
                                                         COUNSEL FROM SERVICE LIST
12                 v.
13   Campbell County, Wyoming, a jural entity;
     Scott D. Matheny, in both his personal
14   capacity and his official capacity as Sheriff of
     Campbell County, Wyoming Sheriff’s Office;
15   Charlene Rae Edwards, in both her personal
     capacity and her official capacity as Counsel
16   for Campbell County, Wyoming Sheriff’s
     Office; Black Diamond Investigation and
17   Security Inc., a Wyoming corporation; Does 1,
     2 and 3,
18
                                         Defendants.
19
20
                   PLEASE TAKE NOTICE that Michael E. Hensley and Petra L. Emerson of
21
     the law firm of Jones, Skelton & Hochuli, P.L.C. hereby request notice of removal of
22
     themselves and the firm from service list as counsel on behalf of Defendant Black
23
     Diamond Investigation and Security Inc. in the above matter in light of the dismissal of
24
     Defendant Black Diamond Investigation and Security Inc. entered March 15, 2021 (Doc.
25
     12).
26
27
28
     9242706.1
        Case 3:21-cv-08036-MTL Document 14 Filed 03/19/21 Page 2 of 2



 1                DATED this 19th day of March 2021.
 2                                         JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                         By /s/ Michael E. Hensley
                                              Michael E. Hensley
 5                                            Petra L. Emerson
                                              40 North Central Avenue, Suite 2700
 6                                            Phoenix, Arizona 85004
                                              Attorneys for Defendant Black Diamond
 7                                            Investigation and Security Inc.
 8
                              CERTIFICATE OF SERVICE
 9
                  I hereby certify that on this 19th day of March 2021, I caused the
10
     foregoing document to be filed electronically with the Clerk of Court through the
11
     CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
12
     system.
13
14   /s/ Lisa Drapeau
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     9242706.1                               2
